Citation Nr: 1608573	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).

The Board notes that April 2014 rating decision also included consideration of entitlement to SMC based on being housebound.  However, the September 2013 notice of disagreement included only the claim for aid and attendance benefits.  Therefore, the Board finds that the claim for SMC due to being housebound is not on appeal.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 100 percent, effective November 4, 2010, and he was rated totally disabled based on individual unemployablity due to service-connected disabilities from March 1, 1997 until November 3, 2010.  

2.  Due to service-connected disabilities, the Veteran is unable to care for himself.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

Factors to be considered in determining whether a Veteran requires the aid and attendance of another person are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2015).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he requires the aid and attendance of another person to perform the basic activities of daily living as a result of service-connected glaucoma, which has rendered him legally blind.  The Board notes that the Veteran is currently in receipt of a 90 percent rating for service-connected glaucoma and the record repeatedly notes that he has light perception only in his eyes.  

In various statements of record, including the June 2014 substantive appeal, the Veteran has reported that he requires the assistance of his wife with dressing, feeding, and bathing.  He reported that his wife cooks for him and handles all of his personal and financial affairs.  He also reported that she must lead him around the house and outside if they had to go anywhere.  He stated that he was unable to anything without her help as a result of service-connected glaucoma.  

Also of record is a VA Aid and Attendance examination, received in October 2011, which notes that the Veteran's glaucoma prevented him from preparing his own meals, bathing, tending to hygiene needs on his own, and managing his own financial affairs.

Accordingly, the Board finds that the evidence supports the claim and entitlement to SMC based on the need for regular aid and attendance of another person is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


